MEMORANDUM *
We affirm the district court’s exercise of its discretion under 18 U.S.C. § 3553(a) to impose a sentence of ninety-six months. The defendant’s extensive and escalating criminal history, as well as the particular aspects of the crime at issue in this case, supports the district court’s conclusion that a sentence greater than that recommended by the now advisory Sentencing Guidelines was required. The defendant’s argument with respect to “double counting” relies on an outmoded and overruled understanding of federal sentencing law that is predicated on pre-Boolcer precedents that do not apply to the instant case. Under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), the sentence was reasonable and devoid of procedural error. Accordingly, the sentence is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.